DETAILED ACTION
1.	This continuation reissue application for reissue of the US Patent No. 9,836,184 (hereinafter “the '184 patent”) was filed with claims 21-41 on December 16, 2019.  On November 18, 2020, Applicant filed a preliminary amendment cancelling all pending claims and adding new claims 42-65.  Claims 42-65 are pending. 

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘184 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Objection - 37 C.F.R. 1.173
4.	37 CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims for the new claims 42-65.  A statement that “Support for Claims 42-65 can be found in at least the claims as issued” is not an explanation of support. Although Applicant also cited Figures 3, 4A, 4B, 7A-7C and descriptions at c8:1-10:13 and c11:32-12:7, there was no explanation as to how the cited Figures and descriptions support the specific limitations of the claims.  Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines or paragraph numbers in the specification.  Failure to comply in the next response will result in a notice of non-compliance with no substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.

Claim Rejection – 35 U.S.C. 251
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 


Claims 42-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  

Claim Rejections - Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 42, 50, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 16, 21, 28, 31, and 36 of U.S. Patent No. RE47,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reissued parent patent anticipate the independent claims 42, 50, and 58 in this broadening application.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 44-46, 52-54, 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims require the second and the third content item to have followed or preceded the first item in the list depending on the scrolling direction.  This is not disclosed in the specification.  The specification does not disclose changing the list order depending on the scrolling direction.  The only change to the list disclosed in the specification is by adding or deleting items from the list.
The examiner also notes that the claims are not enabled because the claims require a different list order depending on the scroll direction before the scrolling direction is established with the first command.

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46, 52-54, 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
13.	All claims recite the limitation “a first command for scrolling the list in a scrolling direction to display a second content item from the list” and “a second command for deleting the displayed second content items.”  The claims also recited the limitation “controlling the display to display a third content item from the list according to the scrolling direction based on the second command.”  This limitation is inconsistent with other limitations because the scrolling direction is based on the first command, not the second command as recited.

14.	With respect to claims 44-46, 52-54, 60-62, claims recite the limitations “the second content item followed the first content item in the list” and “the second content item preceded the first content item in the list.  It is not clear what it meant for an item to have followed or preceded another item in the list in the context of the claims.  For the purposes of this examination, the limitations will be interpreted as the sequential order in which the items are arranged in the list.  

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


17.	Claims 42-45, 47, 49-53, 55, 57-61, 63, and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2009/0278806 filed by Duarte et al. (hereinafter “Duarte”).

18.	With respect to claim 42, Duarte discloses a method performed by a mobile terminal the method comprising: 
controlling a display to display a first content item from a list of content items (Figure 7); 
receiving a first touch input (Figure 7, 402BB and paragraph [0092]) corresponding to a first command for scrolling the list in a scrolling direction to display a second content item from the list (Figure 7); 
controlling the display to display the second content item from the list based on the first command (see Figure 7);
receiving a second touch input corresponding to a second command for deleting the displayed second content item (Figure 11A; see also Figure 11C, tapping the delete button 1101); and 
controlling the display to display a third content item from the list according to the scrolling direction based on the second command (Figure 11E).

19.	With respect to claim 43, Duarte discloses the method of claim 42, further comprising: 
controlling the display to display a deletion icon in conjunction with each content item (see Figure 11C, delete button 1101 is display for each item selected for deletion; the examiner notes that the claim does not require display of a deletion icon in conjunction with each and every content item at the same time), wherein the second command for deleting the displayed second content item comprises a selection of the deletion icon associated with the displayed second content item (see Figure 11C, tapping the delete button).

20.	With respect to claim 44, Duarte discloses the method of claim 42, wherein: if the scrolling direction is a first direction (see Figure 7, upward direction), the second content item followed the first content item in the list, and the third content item followed the second content item in the list (items 6 and 7 follow item 5 in sequence); and if the scrolling direction is a second direction opposite the first direction, the second content item preceded the first content item in the list, and the third content item preceded the second content item in the list.

21.	With respect to claim 45, Duarte discloses the method of 44, wherein:
the first direction is one of: upward or downward (see Figure 7); and 
the second direction is a different one of: upward or downward.

22.	With respect to claim 47, Duarte discloses the method of Claim 42, wherein, prior to receiving the second touch input (see Figure 11C, touching the delete button): 
each of the first second, and third content items is at least partially visible on the display (items 5, 6, and 7 are visible); and 
the second content item has focus on the display (item 6 has focus).

23.	With respect to claim 49, see the rejection of claim 47 above. 

24.	With respect to claims 50-53, 55, 57 and 58-61, 63, 65, see the rejection of claims 42-45, 47, 49, respectively. 

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992